Citation Nr: 0732465	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-36 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1974 
to June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The duty 
to assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).  With respect to spine disabilities, 
the examination report must address whether there is 
additional functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The duty to assist also extends 
to obtaining relevant Social Security Administration (SSA) 
records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  

Here, the veteran is in receipt of SSA benefits due to his 
spine disability.  Although the RO made two attempts to 
obtain the records, additional attempts are required because 
the records likely contain information directly relevant to 
the issue on appeal.  Second, the veteran was last provided 
with an examination in March 2004 and the examination was 
unclear with respect to the presence of additional functional 
loss and/or possible neurological manifestations of the 
veteran's spine disability.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should again attempt to obtain 
the veteran's SSA records.

3.  The veteran must be afforded VA 
examinations to determine the current 
extent of the orthopedic and neurological 
impairment resulting from his service-
connected spine disability.  The claims 
file must be made available to and 
reviewed by the examiner(s) in conjunction 
with the examination(s).  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment 
should be conducted.  

The examiner should state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the veteran's lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the lumbar 
spine.  It should also be determined 
whether there is weakened movement, excess 
fatigability, or incoordination 
attributable to the spine disability, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  Finally, 
please comment whether any pain found in 
the spine could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flareups.   It 
should be noted whether the veteran has 
intervertebral disc syndrome; if so, the 
examiner should state whether the veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.

4. After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


